DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-9 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art teaches “a host-cached L2P mapping referred to a host performance booster (HPB) including a cache of valid records (Luo 20210096984)” but, in combination with the overall claimed limitations interpreted in light of the specification, does not anticipate or make obvious the claimed features of:
A method, or storage device comprising: a semiconductor memory device including a plurality of non-volatile memory cells; and a device memory configured to store a priority table for determining a host performance booster (HPB) sub-region to be cached in the host memory, wherein the storage device is configured to update the priority table based on a read command received from the host and to transfer, to the host, a message recommending the HPB sub-region to be cached in the host memory based on the priority table, and wherein the storage device is configured to change a priority of the HPB sub-region corresponding to a normal read command in response to receiving the normal read command, a priority of the HPB sub-region corresponding to a valid HPB read command in response to receiving the valid HPB read command, and a priority of the HPB sub-region corresponding to an invalid HPB read command in response to receiving the invalid HPB read command, differently from each priority (Exemplary Claim 5)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   June 18, 2022                                               By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246